993 F.2d 1551
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
NATIONAL IRANIAN OIL COMPANY, Plaintiff-Appellant,v.MAPCO INTERNATIONAL, INC., a Delaware corporation;  MapcoInc., a Delaware corporation, Defendants-Appellees.
No. 92-6273.
United States Court of Appeals, Tenth Circuit.
May 21, 1993.

Before ANDERSON, RONEY* and TACHA, Circuit Judges.
ORDER
TACHA, Circuit Judge.


1
We find that the district court did not abuse its discretion in dismissing this case and therefore AFFIRM the order of the district court.   A certified copy of this order shall stand as and for the mandate of the court.



*
 The Honorable Paul H. Roney, Circuit Judge, United States Court of Appeals for the Eleventh Circuit, sitting by designation